Citation Nr: 0809551	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-38 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a urinary tract 
disorder, to include microhematuria with bulbourethral 
stricture.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1970 to 
June 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his currently diagnosed urinary 
tract disorder is etiologically related to his active 
service.  He essentially argues that his microhematuria with 
bulbourethral stricture is related to a history of chronic 
urinary tract infections, which he asserts had its onset 
during his active service.  Notably, service medical records 
indicate that he was diagnosed with a urinary tract infection 
in October 1987.  

VA's duty to assist includes obtaining thorough and 
contemporaneous examinations in order to determine the nature 
and extent of the veteran's disabilities. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  The 
veteran has submitted a statement from Dr. Gilbaugh, a 
private physician, suggesting a possible link between the 
veteran's current urinary tract disorder and his active 
service.  As such, he should be afforded a VA examination to 
determine whether there is an etiological relationship 
between his post-service diagnoses of a urinary tract 
disorder and his active service.  
Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
genitourinary examination.  The claims 
file, including this REMAND, must be 
made available to the examiner for 
review, and the examination report 
should reflect that such review was 
accomplished.  All appropriate tests 
should be conducted.  The examiner 
should provide an opinion as to whether 
it is more likely as not (greater than a 
50 percent probability), less likely as 
not (less than a 50 percent 
probability), or as likely as not (50 
percent probability) that any current 
urinary tract disorder is etiologically 
related to the veteran's active military 
service, including any instance of a 
urinary tract infection during service.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

2.	Readjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative, if any, should be 
provided a supplemental statement of 
the case that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues on appeal.  An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



